Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with William Pagan on 2/7/2022.

The application has been amended as follows: 
1-30.	(Canceled)

31. 	(Currently amended) A method performed by a wireless communication device configured for use in a wireless communication system, the method comprising: 
performing, by a first radio access technology, RAT, module of the wireless communication device, functions relating to a first RAT;
performing, by a second RAT module of the wireless communication device, functions relating to a second RAT; and
performing, by the second RAT module, a subset of the functions relating to the first RAT on behalf of the first RAT module when one or more defined conditions are met, the subset of the functions relating to the first RAT comprising: 
receiving system information for the first RAT; 

performing signal measurements on the first RAT; and
operating, by the first RAT module, in a low-power mode, a sleep mode, or a disabled mode when the second RAT module performs the subset of the functions relating to the first RAT on behalf of the first RAT module;
wherein the one or more defined conditions include a remaining battery level of the wireless communication device being below a defined threshold. 

32.	(Canceled)

33.	(Currently amended) The method of claim [[32,]]31, further comprising, responsive to determining that a function relating to the first RAT is to be performed but is not included in the subset of the functions that the second RAT module is configured to perform on behalf of the first RAT module, transmitting signaling to the first RAT module that prompts the first RAT module to exit the low-power module, the sleep mode, or the disabled mode.

34.	(Canceled) 

35.	(Currently amended) The method of claim 31, wherein performing, by the second RAT module, the subset of the functions relating to the first RAT on behalf of the first RAT module comprises performing the subset of the functions when the second RAT module is in an active mode in order to handle performance of at least one function relating to the second RAT.

wherein performing, by the second RAT module, the subset of the functions relating to the first RAT on behalf of the first RAT module comprises performing the subset of the functions when the second RAT module is not actively communicating using the second RAT.

37. 	(Previously Presented) The method of claim 31, wherein the subset of the functions relating to the first RAT further comprises radio resource control, RRC, IDLE mode functions and/or RRC INACTIVE mode functions for the first RAT.

38. 	(Previously Presented) The method of claim 31, wherein the subset of the functions relating to the first RAT further comprises performing paging operations for the first RAT. 

39. 	(Previously Presented) The method of claim 31, wherein the subset of the functions related to the first RAT further comprises performing at least a portion of a procedure to setup or resume a radio resource control, RRC, connection on the first RAT.  

40.	(Previously Presented) The method of claim 31, wherein the subset of the functions relating to the first RAT further comprises transmitting or receiving user data via the first RAT when: 
an amount of the user data over a defined time period is less than a defined amount threshold; 
a frequency of transmitting or receiving the user data is less than a defined frequency threshold; and/or 
a latency requirement for the user data is more than a first defined latency requirement and/or a second defined latency requirement.



42.	(Previously Presented) The method of claim 31, further comprising, by both the first RAT module and the second RAT module, invoking a generic RAT module of the wireless communication device for performing the subset of the functions relating to the first RAT radio, wherein the generic RAT module is configured to perform the subset of the functions for both the first RAT and the second RAT.

43.	(Previously Presented) The method of claim 31, wherein the first RAT module and the second RAT module share the same, or have in common the same type of, one or more of: radio frequency circuitry, sampling circuitry, Fourier transform circuitry, and synchronization signal detection circuitry.

44.	(Previously Presented) The method of claim 31, wherein the first RAT is New Radio and the second RAT is Long Term Evolution, or the first RAT is Long Term Evolution and the second RAT is New Radio.  

45.	(Previously Presented) The method of claim 31, wherein the first RAT module comprises a first RAT chipset and the second RAT module comprises a second RAT chipset.

46.	(Previously Presented) The method of claim 31, wherein the first RAT module and the second RAT module are each hosted on a shared chipset.



48.	(Previously Presented) The method of claim 31, wherein the wireless communication device is a user equipment.

49.	(Currently amended) A wireless communication device configured for use in a wireless communication system, the wireless communication device comprising: 
processing circuitry and memory, the memory containing instructions executable by the processing circuitry wherein the wireless communication device is configured to implement:
a first radio access technology, RAT, module configured to: 
perform functions relating to a first RAT; and
operate in a low-power mode, a sleep mode, or a disabled mode when the second RAT module performs a subset of the functions relating to the first RAT on behalf of the first RAT module; and
a second RAT module configured to: 
perform functions relating to a second RAT; and 
perform [[a]]the subset of the functions relating to the first RAT on behalf of the first RAT module when one or more defined conditions are met;
wherein the subset of the functions relating to the first RAT comprise: 
receiving system information for the first RAT; 
performing at least a portion of a random access procedure for the first RAT; and
performing signal measurements on the first RAT; and 


50.	(Canceled) 

51.	(Currently amended) The wireless communication device of claim [[50,]]49, wherein the second RAT module is further configured to, responsive to determining that a function relating to the first RAT is to be performed but is not included in the subset of the functions that the second RAT module is configured to perform on behalf of the first RAT module, transmit signaling to the first RAT module that prompts the first RAT module to exit the low-power  mode, the sleep mode, or the disabled mode.

52.	(Canceled) 

53.	(Currently amended) The wireless communication device of claim 49, wherein , the second RAT module is configured to perform the subset of the functions when the second RAT module is in an active mode in order to handle performance of at least one function relating to the second RAT.

54.	(Currently amended) The wireless communication device of claim 49, wherein , the second RAT module is configured to perform the subset of the functions when the second RAT module is not actively communicating using the second RAT.

55. 	(Previously Presented) The wireless communication device of claim 49, wherein the subset of the functions relating to the first RAT further comprises radio resource control, RRC, IDLE mode functions and/or RRC INACTIVE mode functions for the first RAT.

56. 	(Previously Presented) The wireless communication device of claim 49, wherein the subset of the functions relating to the first RAT further comprises performing paging operations for the first RAT. 

57. 	(Previously Presented) The wireless communication device of claim 49, wherein the subset of the functions related to the first RAT further comprises performing at least a portion of a procedure to setup or resume a radio resource control, RRC, connection on the first RAT.  

58.	(Previously Presented) The wireless communication device of claim 49, wherein the subset of the functions relating to the first RAT further comprises transmitting or receiving user data via the first RAT when:
an amount of the user data over a defined time period is less than a defined amount threshold; 
a frequency of transmitting or receiving the user data is less than a defined frequency threshold; and/or 
a latency requirement for the user data is more than a first defined latency requirement and/or a second defined latency requirement.

59.	(Previously Presented) The wireless communication device of claim 49, wherein the subset of the functions relating to the first RAT further comprises transmitting or receiving information relating to 

60.	(Previously Presented) The wireless communication device of claim 49, wherein the first and second RAT modules are both configured to invoke a generic RAT module of the wireless communication device for performing the subset of the functions relating to the first RAT radio, wherein the generic RAT module is configured to perform the subset of the functions for both the first RAT and the second RAT.

61.	(Previously Presented) The wireless communication device of claim 49, wherein the first RAT module and the second RAT module share the same, or have in common the same type of, one or more of: radio frequency circuitry, sampling circuitry, Fourier transform circuitry, and synchronization signal detection circuitry.

62.	(Previously Presented) The wireless communication device of claim 49, wherein the first RAT is New Radio and the second RAT is Long Term Evolution, or the first RAT is Long Term Evolution and the second RAT is New Radio.  

63.	(Previously Presented) The wireless communication device of claim 49, wherein the first RAT module comprises a first RAT chipset and the second RAT module comprises a second RAT chipset.

64.	(Previously Presented) The wireless communication device of claim 49, wherein the first RAT module and the second RAT module are each hosted on a shared chipset.



66.	(Previously Presented) The wireless communication device of claim 49, wherein the wireless communication device is a user equipment.

67.	(Currently amended) A method performed by a second radio access technology, RAT, module configured for use in a wireless communication device that includes a first RAT module for performing functions related to a first RAT, the method comprising:
performing functions relating to a second RAT; and
performing a subset of the functions relating to the first RAT on behalf of the first RAT module when: 
the first RAT module is operating in a low-power mode, a sleep mode, or a disabled mode; and
one or more defined conditions are met;[[,]] 
wherein the subset of the functions relating to the first RAT comprise: 
receiving system information for the first RAT; 
performing at least a portion of a random access procedure for the first RAT; and
performing signal measurements on the first RAT; and 
wherein the one or more defined conditions include a remaining battery level of the wireless communication device being below a defined threshold.


processing circuitry and memory, the memory containing instructions executable by the processing circuitry wherein the second RAT module is configured to: 
perform functions relating to a second RAT; and 
perform a subset of the functions relating to the first RAT on behalf of the first RAT module when: 
the first RAT module is operating in a low-power mode, a sleep mode, or a disabled mode; and
one or more defined conditions are met; 
wherein the subset of the functions relating to the first RAT comprise: 
receiving system information for the first RAT; 
performing at least a portion of a random access procedure for the first RAT; and
performing signal measurements on the first RAT; and 
wherein the one or more defined conditions include a remaining battery level of the wireless communication device being below a defined threshold.








Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on 571-272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ZHAOHUI . YANG
Examiner
Art Unit 2468



/ZHAOHUI YANG/Examiner, Art Unit 2468                                                                                                                                                                                                        

/ASAD M NAWAZ/Supervisory Patent Examiner, Art Unit 2468